Citation Nr: 0310203	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  96-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left eye disabilities, 
to include defective vision and detached retina.


REPRESENTATION

Appellant represented by:	Franklin J. Foil, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
August 1977 to February 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) which denied 
reopening of the appellant's claim for service connection for 
a left eye injury with defective vision and detached retina.

By decision dated in March 1998, the Board determined that 
the veteran had submitted new and material evidence and 
reopened the appellant's claim for entitlement to service 
connection for a left eye injury with defective vision and 
detached retina and remanded the matter for additional 
development.

Later in a December 1999 decision, the Board denied the 
veteran's claim of entitlement to service connection for left 
eye disabilities, to include defective vision and detached 
retina.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a July 2001 Memorandum Decision, the Court vacated and 
remanded the Board's decision.  In August 2002 the Board 
initiated additional development of the evidence on the issue 
on appeal pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  The Board notes here, however, that that 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304, -7305, -7311 
(Fed. Cir. May 1, 2003).   


REMAND

A May 2003 report of telephone contact between the Board and 
the veteran's representative reflects that in response to a 
request by the representative the veteran's case would be 
remanded to the RO for a hearing before a Veterans Law Judge 
sitting at the RO.  In May 2003 the Board contacted the RO 
and made arrangements with the RO for the veteran to have a 
Travel Board hearing at the RO in July 2003, on either July 8 
or July 11, with the veteran's preference of July 8, 2003.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
VA Travel Board hearing before a Veterans 
Law Judge at the RO in July 2003 as set 
forth above.  38 C.F.R. § 20.703 (2002)

When that action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




